Citation Nr: 0100103	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-17 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left hand, Muscle Group IX, currently 
rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from August 1942 to January 
1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1999 RO rating decision that increased the 
evaluation for residuals of a gunshot wound to the left hand 
from 10 to 20 percent.



FINDING OF FACT

The residuals of a gunshot wound to the left hand are 
manifested primarily by X-ray findings of arthritis of the 
2nd finger with a tiny radiopaque density in the soft tissues 
along the volar and radial aspect of this finger, marked 
limitation of motion, and an asymptomatic scar; amputation at 
the metacarpophalangeal joint is not found.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a gunshot wound to the left hand are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.69, 4.71a, Codes 5153, 5225, 4.73, Code 5307 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from August 1942 to January 
1946.

Service medical records show that the veteran was 
hospitalized at various facilities from November 1942 to 
April 1943 for treatment of residuals of a gunshot wound of 
the left hand sustained in action on November 8, 1942.  The 
wound was debrided and examination revealed a severance of 
the extensor tendon of the index finger and a compound, 
comminuted fracture of the first metacarpal.  The tendon was 
sutured and splinted.  Examination of the left hand in 
January 1943 revealed the comminuted fracture through the 
distal end of the 2nd metacarpal bone to be completely 
healed.  There was a concave area of bone destruction on the 
posterior lateral surface of the head, with decalcification 
about its margin.  In April 1943, the veteran was discharged 
to duty.  

Service medical records show that the veteran's left hand was 
examined in August 1943.  There was an old fracture through 
the distal end of the second metacarpal bone.  The fracture 
line entered the second metacarpal phalangeal articulation, 
but there was not very much deformity at the distal end.  The 
impression was old fracture of the 2nd metacarpal bone of the 
left hand.

Service medical records shows that the veteran was 
hospitalized in December 1943 for treatment of weakness of 
hands and rash on hands.  There was a scar over the 2nd 
metacarpal head of the left hand.  In making a fist, the 
index finger lacked only very few degrees of complete 
flexion.  There was good grip in both hands.  X-ray of the 
left hand showed an old fracture of the distal end of the 2nd 
metacarpal, the fracture line entered the metacarpophalangeal 
articulation, but there was not much deformity present.  
There was no foreign body in the soft tissues.

The veteran underwent a VA medical examination in April 1947.  
He complained of pain in the left hand.  There was a scar 
over the base of the left index finger, dorsally.  The scar 
was non adherent and healed.  X-ray examination of the left 
hand revealed roughness on the medial surface of the distal 
head of the second metacarpal bone that was suggestive of an 
old fracture with good bone union and slight loss of bony 
cortex.  The remainder of the bones of the left hand appeared 
normal.  The diagnosis was scar of the left dorsum of the 
hand portion of Muscle Group IX with healed fracture of the 
2nd metacarpal.

An April 1947 RO rating decision granted service connection 
for residuals of a gunshot wound of the left hand, Muscle 
Group IX, and assigned a 10 percent rating for this 
condition.  The rating was effective from January 1946 and 
remained unchanged until the January 1999 RO rating decision 
increased it to 20 percent, effective from September 1998.

The veteran underwent VA examination of his left hand in 
December 1998.  There was deformity of the left thumb with 
partial amputation.  He complained of weakness and marked 
impairment of function of the left hand and pain with 
limitation of motion of the left index finger.  Examination 
revealed amputation of the thumb through the distal third of 
the proximal phalanx.  The wound was healed.  The left index 
revealed a scar of previous injury on the dorsum of the index 
finger in the MP (metacarpal phalangeal) joint.  There was 
marked limitation of motion present in the index finger with 
about 30 degrees of flexion at the MP joint, 45 degrees of 
flex at the PIP (proximal interphalangeal) joint, and 35 
degrees of flexion at the DIP (distal interphalangeal)joint.  
Range of motion was markedly limited. Only a few degrees of 
active and passive motion was obtained.  There was marked 
weakness present of the left hand.  Gripping was much 
decreased.  Muscle strength was 4/5.  There were no sensory 
changes.  X-ray of the left hand showed partial amputation of 
the left thumb, degenerative joint disease of the left index 
joint at the MP joint, and retention of tiny metallic foreign 
body in the soft tissues along the volar and radial aspect of 
the index finger.  The impressions were partial amputation of 
the left thumb, traumatic arthritis of the MP joint of the 
left index finger with marked stiffness of PIP and DIP 
joints, and retention of tiny metallic foreign body in soft 
tissues of the left hand.

The veteran underwent a VA medical examination in November 
1999 for problems not related to the issue being discussed in 
this appeal.  He gave a history of an industrial accident 
after service with injury to the left hand involving loss of 
part of the thumb.


B.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for an increased 
evaluation for residuals of a gunshot wound to the left hand.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. § 5103).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The evidence does not indicate whether the veteran is right 
or left handed.  Under the circumstances, he is presumed to 
be left handed.  38 C.F.R. § 4.69 (2000).

A 10 percent evaluation for amputation of the index finger of 
the major upper extremity is warranted if the point of 
amputation is at the distal joint or through the middle 
phalanx.  A 20 percent evaluation requires that the point of 
amputation be at the proximal interphalangeal joint or 
proximal thereto, without metacarpal resection.  A 30 percent 
evaluation requires that the amputation involve metacarpal 
resection with more than one-half of the bone lost.  
38 C.F.R. § 4.73, Code 5153.

Favorable or unfavorable ankylosis of the index finger of 
either hand warrants a 10 percent rating.  Extremely 
unfavorable ankylosis will be rated as amputation under the 
provisions of diagnostic code 5153.  Ankylosis is considered 
to be favorable when the ankylosis does not prevent flexion 
of the tip of the finger to within 2 inches (5.1 cm.) of the 
median transverse fold of the palm.  It is considered 
unfavorable when it precludes such motion.  It is considered 
extremely unfavorable when all of the joints of the finger 
are in extension or in extreme flexion or when there is 
rotation and angulation of the bones.  38 C.F.R. § 4.71a, 
Code 5225, note (3) preceding diagnostic code 5216, and note 
following diagnostic code 5227.

A noncompensable evaluation is warranted for slight injury to 
Muscle Group VII (muscles arising from the internal condyle 
of the humerus) of either the major or minor upper extremity.  
A 10 percent evaluation is warranted for moderate injury to 
Muscle Group VII of the major upper extremity.  A 30 percent 
evaluation requires moderately severe injury.  38 C.F.R. 
§ 4.73, Code 5307.

A noncompensable evaluation is warranted for slight injury to 
Muscle Group VIII (muscles arising mainly from the external 
condyle of the humerus) of either the major or minor upper 
extremities.  A 10 percent evaluation requires moderate 
injury.  A 20 percent evaluation requires moderately severe 
injury of the major upper extremity or moderately severe or 
severe injury of the minor upper extremity.  A 30 percent 
evaluation requires severe injury of the major upper 
extremity.  38 C.F.R. § 4.73, Code 5308.

Damage to Muscle Group IX (intrinsic muscles of the hand) 
will be rated based on limitation of motion, with a minimum 
evaluation of 10 percent.  38 C.F.R. § 4.73, Code 5309.

The evidence reveals that the veteran's residuals of a 
gunshot wound of the left hand are manifested primarily by 
unfavorable ankylosis of the index finger as defined above.  
While the evidence indicates the presence of amputation of 
the left thumb, this condition is not related to the injury 
of the left hand in service and this manifestation may not be 
considered in the evaluation of the left hand condition.  
38 C.F.R. § 4.14 (2000).

The evidence does not reveal the presence of extremely 
unfavorable ankylosis or amputation of the left index finger 
to warrant evaluation of the left index finger condition as 
amputation and to support a rating in excess of 20 percent 
for the residuals of a gunshot wound of the left hand under 
diagnostic code 5153.  The evidence reveals that the 
residuals of a gunshot wound to the left hand are manifested 
primarily by X-ray findings of arthritis of the 2nd finger 
with a tiny radiopaque density in the soft tissues along the 
volar and radial aspect of this finger, marked limitation of 
motion, and an asymptomatic scar.  The evidence does not show 
that the radiopaque density in the soft tissues along the 
volar and radial aspect of the left index finger produces 
additional functional impairment or pain to support the 
assignment of an additional separate evaluation for this 
condition rated by analogy to a symptomatic scar under 
diagnostic code 7804.  Nor does the evidence reveal the 
presence of related injury to Muscle Groups VII or VIII to 
support higher rating for the left hand condition under 
diagnostic code 5307 or 5308.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), held that in evaluating a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, the arthritis with 
limitation of motion of the left index finger is the most 
prominent feature of the veteran's disability, and this 
manifestation is best evaluated as 20 percent disabling under 
Diagnostic Code 5225, as above.

After consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim for a 
higher rating for the residuals of a gunshot wound to the 
left hand, and the claim is denied.  Since the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application with regard to these 
matters.  VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (to be codified as amended at 38 C.F.R. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An increased evaluation for residuals of a gunshot wound to 
the left hand, Muscle Group IX, is denied.




		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 

